Citation Nr: 1545449	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for tinea versicolor.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO increased the rating for the Veteran's service-connected PTSD from 30 percent to 50 percent, effective February 16, 2012 (the date the Veteran's claim for an increased rating was received).  In July 2012, the Veteran filed a notice of disagreement (NOD) with the decision.  A statement of the case (SOC) was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.

As explained in more detail below, the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to his service-connected PTSD, to include on an extra-schedular basis, as a component of the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.

The Board notes that, following the issuance of April 2014 SOC, the Veteran's attorney submitted relevant evidence, including a September 2014 Disability Benefits Questionnaire (DBQ) completed by a private psychologist, as well as a September 2014 letter from Dr. S.B., a vocational consultant.  Although the Veteran  waived initial agency of original (AOJ) consideration of this evidence, as his  substantive appeal was received after February 2, 2013, such a waiver is not required.   See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time or subsequent to the submission to the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  

For reasons expressed below, the matters on appeal are being remanded to the AOJ.  The remand also addresses the claim for a rating in excess of 10 percent for tinea versicolor and the claim for service connection for bilateral hearing loss-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with the claim for an increased rating for PTSD, the Veteran was last afforded a VA examination in March 2012.  However, in October 2014, the Veteran submitted evidence, including a September 2014 DBQ completed by a private psychologist, Dr. H.H.G., and a September 2014 letter from a vocational consultant, Dr. S.B., which suggests that the Veteran's PTSD has increased in severity.  

The March 2012 VA examiner found that the Veteran's PTSD resulted occupational and social impairment with reduced reliability and productivity.  In the September 2014 DBQ, the private psychologist noted that the Veteran was still working.  She concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  Furthermore, in addition to the symptoms noted on  March 2012 VA examination, the September 2014 DBQ notes that the Veteran also had difficulty establishing and maintaining effective work and social relationships, that he had difficulty adapting to stressful circumstances, including work or a work-like setting, and that he was unable to establish and maintain effective relationships.  Also, while both the March 2012 VA examination report and the September 2014 DBQ note that the Veteran was working at a barber shop, in the September 2014 letter,  , completed after the September 2014 DBQ, the vocational consultant stated that the Veteran was currently unemployed, and that he was unemployable primarily due to his service-connected PTSD.

Given the additional evidence received that suggests a possible worsening of the disability since the last examination, the Board finds that the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2015).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the appropriate medical facility.

With respect to the matter of the Veteran's entitlement to a TDIU due to PTSD, as indicated above, the September 2014 letter from the vocational consultant indicated that the Veteran was no longer working at the barber shop and that, due to the number of days in a month he would be forced to miss as a result of his PTSD, he was "totally and permanently precluded from performing work at a substantial gainful level".  The Board finds that this evidence raises, in conjunction with the current claim for an increased rating, a question as to whether the Veteran's PTSD had rendered him unable to obtain or retain substantially gainful employment.  See Rice, supra.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

Here, the rating for the Veteran's PTSD is 50 percent, effective February 16, 2012; and his combined rating for that same period is 60 percent; as such, the objective minimum percentage requirements set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU due to his service-connected PTSD are not met.  However, as noted above, a TDIU on an extra-schedular basis may nonetheless be granted.  

Here, however, the RO has not considered the Veteran's entitlement to a TDIU due to PTSD.  Accordingly, to avoid prejudice to the Veteran, after giving the Veteran an opportunity to file a formal claim for a TDIU due to PTSD, and accomplishing the other actions noted below, the AOJ should also adjudicate this matter, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

While these matters are on remand,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Notably, as VA treatment records dated through February 2014 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.

Also, in the September 2014 letter from the vocational consultant, it was indicated that the Veteran was receipt of Social Security Administration (SSA) disability benefits.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include pertaining to private (non-VA) treatment and employment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ's letter should also provide the Veteran notice of what is needed to support a claim for a TDIU due to PTSD.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims for which an appeal has been perfected.  

In adjudicating the claim for increased rating, the AOJ should consider and discuss whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 500, 509-10 (2007), is appropriate.  Moreover, adjudication of both claims should include consideration of all evidence added to the record since the last adjudication of the increased rating claim-to include, for the sake of efficiency, evidence noted in the Introduction, above (notwithstanding the waiver of initial RO consideration).

As a final matter, the Board notes that, in a March 2014 rating decision, the AOJ denied the Veteran's claim for service connection for bilateral hearing loss and his claim for an increased rating in excess of 10 percent for tinea versicolor.  In July 2014, the Veteran filed an NOD with these denials.  The AOJ has not yet issued a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not current in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney an SOC addressing the claim for service connection for bilateral hearing loss and the claim for an increased rating in excess of 10 percent for tinea versicolor, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect  an appeal as to these issues.

The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the above-referenced claims, within 60 days of the issuance of the SOC.

2.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to his service-connected TDIU.

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since February 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims for higher rating for PTSD and for a TDIU due to PTSD that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical and employment records.

In the letter, explain to the Veteran what is needed to support a TDIU due to service-connected PTSD, to include on an extra-schedular basis.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

6.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, to obtain information as to the  current severity of his service-connected PTSD.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.   

All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, extent, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include comment on the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in March 2012, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

Also, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the February 16, 2012 date of filing of the current claim for increase,  the Veteran's  PTSD has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  If the Veteran fails to report to the scheduled examination obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the appropriate medical facility.  

9.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the matters of an increased rating for PTSD, and a TDIU due to PTSD.If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims,  apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication of the claim for increased rating)  and legal authority (to include, with respect to the increased rating claim, consideration of whether staged rating of the disability, pursuant to Hart (cited above) is appropriate).

11.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental  SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




